                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    EASTERN DIVISION

TYRONE ELLIS                                                                          PLAINTIFF
ADC #149250

v.                                        2:18CV00135-JM

K. WHITE, Doctor,
EARU Max; et al.                                                                  DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections.         After carefully

considering the objections and making a de novo review of the record, the Court concludes that

the Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court's findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice.

        2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendation and the accompanying Judgment would not

be taken in good faith.

        DATED this 1st day of November, 2018.


                                                    _______________________________________
                                                    JAMES M. MOODY, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                   1
